Citation Nr: 1142686	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-19 480	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for traumatic arthritis of the left ankle, status-post left ankle fracture.

2.  Entitlement to service connection for degenerative joint disease of the left knee, to include as due to service-connected traumatic arthritis of the left ankle, status-post left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  Although the Veteran initially requested a Board hearing when he perfected a timely appeal in June 2008, he subsequently withdrew his Board hearing request in October 2010.  See 38 C.F.R. § 20.704 (2011).  Because the Veteran currently resides within the jurisdiction of the RO in Houston, Texas, that RO retains jurisdiction over this appeal.


FINDINGS OF FACT

1.  The Veteran has failed to report for several VA examinations, without good cause, scheduled during the pendency of this appeal for the purpose of determining the current nature and severity of his service-connected traumatic arthritis of the left ankle, status-post left ankle fracture ("left ankle disability").

2.  The competent evidence shows that the Veteran's degenerative joint disease of the left knee is not attributable to active service or any incident of service, to include as due to his service-connected left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5271 (2011).

2.  Degenerative joint disease of the left knee was not caused or aggravated by active service, to include as due to a service-connected disability, nor may left knee arthritis be presumed to have been caused or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in November 2006, May 2007, and in June 2009, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed left knee disability to active service.  This letter also informed the appellant to submit medical evidence showing that his service-connected left ankle disability had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, because the Veteran failed to report for several VA examinations scheduled for the purpose of determining the current nature and severity of his service-connected left ankle disability, this claim must be denied.  See 38 C.F.R. § 3.655 (2011).  The evidence also does not support granting service connection for a left knee disability, to include as due to a service-connected left ankle disability.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the November 2006 and June 2009 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the November 2006 and May 2007 letters were issued to the appellant and his service representative prior to the currently appealed July 2007 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the appellant.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran has contended that there are letters from his former employers contained in his VA Vocational Rehabilitation & Education (VR&E) folder which need to be obtained and associated with his claims file.  A review of the claims file shows, however, that these letters have been submitted by the Veteran on several occasions in support of his currently appealed claims.  Thus, the Board finds that a remand to attempt to obtain the Veteran's VR&E folder is not required.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

With respect to the Veteran's service connection claim for degenerative joint disease of the left knee, to include as due to a service-connected left ankle disability, the Board observes that the Veteran also has been provided with VA examinations which address the contended causal relationship between this claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the service connection claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

With respect to the Veteran's increased rating claim for a left ankle disability, the Board observes that he has failed to report for VA examinations in July 2008 and in January 2009.  He has not shown good cause for his failure to report for either of these examinations.  Letters from the RO dated in July and December 2008 and in January 2009 all informed him that failure to report for a scheduled VA examination may have adverse consequences, including the possible denial of his claim.  The July and December 2008 and January 2009 letters from the RO also afforded the Veteran the opportunity to reschedule a VA examination.  The Veteran responded to the December 2008 RO letter by requesting that his VA examination be rescheduled but, after being notified again in January 2009 of his rescheduled VA examination, he again failed to report for this examination.  (The Board also notes that, although the Veteran failed to report for another VA examination in September 2009, he reported in April 2010 that he had been incarcerated since June 2009 and may have unable to report for the September 2009 examination due to his incarceration.  Public records obtained by the RO show that he was not incarcerated until April 2010, however, so the reasons for the Veteran's failure to report for VA examination in September 2009 are not entirely clear from a review of the record.)

The Court has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. §§ 3.655(a)-(b) (2011).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion concerning the current nature and severity of the Veteran's service-connected left ankle disability.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating for Left Ankle Disability

The Veteran contends that his service-connected left ankle disability is more disabling than currently evaluated.  

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the ankle is considered a major joint.  38 C.F.R. § 4.45 (2011).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

To date, the Veteran has not responded to any of the correspondence sent to him concerning his failure to report for VA examinations scheduled in July 2008 and in January 2009 in connection with his increased rating claim for a left ankle disability.  A review of the claims file indicates that the Veteran has moved frequently during the pendency of this appeal and has provided updated mailing addresses in his correspondence with VA.  None of the VA examination notice letters or other correspondence sent from VA to the Veteran at his addresses of record was returned as undeliverable by the postal service.  These letters also provided him information regarding the consequences of his failure to attend a scheduled VA examination.  

The Board notes that the regulations provide that when a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  In this case, neither the Veteran nor his service representative has explained why he failed to report without good cause for VA examinations scheduled in July 2008 and in January 2009.  The Board observes in this regard that, although a review of the claims file indicates that the Veteran has been incarcerated at least once since January 2009, there is no indication in the claims file that he was incarcerated prior to this date such that his incarceration could be considered sufficient good cause to explain his failure to report for VA examinations scheduled in July 2008 and in January 2009.  The Board again observes that, although the Veteran reported in April 2010 that he had been incarcerated since June 2009, public records obtained by the RO show that he was not incarcerated until April 2010.  It also appears that the Veteran has been released from incarceration and is not incarcerated currently.

There is insufficient medical evidence of record to adjudicate the Veteran's increased rating claim for a left ankle disability.  Current examination findings are necessary to assess the nature and severity of this service-connected disability.  As noted above, VA's duty to assist the Veteran is not a one-way street.  The Veteran also has an obligation to assist in the adjudication of his claim.  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for same. 38 C.F.R. §§ 3.326, 3.327 (2011).  Accordingly, the Board finds that the Veteran failed to report, without good cause, for VA examinations scheduled in July 2008 and in January 2009 in connection with his increased rating claim for a left ankle disability.  Consistent with 38 C.F.R. § 3.655(b), this claim must be denied.  Because the law is dispositive, this claim must be denied on the basis of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also VAOPGCPREC 5-04.


Service Connection for a Left Knee Disability

The Veteran finally contends that he incurred a left knee disability during active service.  He contends alternatively that his service-connected left ankle disability contributed to or caused his current left knee disability.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for degenerative joint disease of the left knee, including as secondary to service-connected traumatic arthritis of the left ankle, status-post left ankle fracture ("left ankle disability").  The Board acknowledges the Veteran's assertions that he incurred a left knee disability during active service or, in the alternative, that his service-connected left ankle disability caused or aggravated his claimed left knee disability.  Despite the Veteran's assertions to the contrary, a review of his service treatment records does not indicate that he experienced a left knee disability at any time during active service.  Nor do these records show that he experienced a left knee disability as a result of the left ankle fracture incurred following an in-service motor vehicle accident (MVA) in December 1982.  The Veteran's service treatment records show instead that, at his enlistment physical examination in March 1979, he denied all relevant pre-service medical history and clinical evaluation of his knees was normal.  He was placed on a permanent physical profile for left ankle and talus fractures in May 1983.  On outpatient treatment in May 1983, approximately 2 months prior to his separation from service, it was noted that the Veteran "at the present time is without complaints."  A copy of the Veteran's separation physical examination was not available for review.

The evidence does not show that the Veteran experienced left knee arthritis during active service or within the first post-service year (i.e., by July 1984) such that service connection for left knee arthritis is warranted on a presumptive service connection basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran's in-service complaints focused instead on continuing problems related to the left ankle fracture which he sustained in an MVA in December 1982.  Thus, the Board finds that service connection for left knee arthritis is not warranted on a presumptive service connection basis.  Id.

The Veteran also is not entitled to service connection for left knee arthritis on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  In addition to the service treatment records discussed above, the Veteran's post-service VA treatment records and examination reports show that, on VA examination in May 1985, it was noted that, with the exception of a history of bilateral hearing loss and status-post open reduction internal fixation (ORIF) of the left ankle with minimal residuals, the Veteran's general medical examination otherwise was normal.

It appears that, following service separation in July 1983, the Veteran first complained of a left knee disability when he was seen on VA outpatient treatment in February 2006, or almost 23 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  On VA outpatient treatment in February 2006, the Veteran's complaints included left knee pain after walking.  He reported that an incident had occurred 2 weeks earlier.  He stated that, although his left knee swelling had resolved, his left knee pain had continued.  Physical examination of the left knee showed no effusions, a full range of motion, and mild crepitance.  The assessment was knee pain.

In May 2006, the Veteran complained that, when he put pressure on his left ankle, "my knee went out, like it went from side to back."  Objective examination of the left knee showed no effusions/crepitance and a limited range of motion medially.  The assessment included degenerative joint disease of the knee.  The Veteran was advised to take ibuprofen 800 mg every 8 hours for pain/swelling.

In June 2006, the Veteran complained that his knee buckled to the outside approximately 11/2-2 months earlier when his left ankle gave way.  The Veteran stated that his left knee "feels like it slips out of place at times."  He denied any left knee locking but reported left knee buckling.  He also reported experiencing swelling on 1-2 occasions.  Physical examination of the left knee showed no apparent deformity, atrophy, or effusion, no clinical instability or meniscal signs, no complaints of tenderness to palpation about the knee, and a range of motion from 0-100 degrees.  X-rays showed somewhat narrowed joint space but no significant degenerative spur formation, a few minimal spurs present along the posterior surface of the patella, and no fractures or obvious effusions.  The impressions included early degenerative joint disease, symptomatic on the left knee.

In July 2006, the Veteran received the first injection of hyalgen in his left knee.

In a December 2006 statement, the Veteran contended that he had been diagnosed as having left ankle arthritis "which has spread to my left knee."  He also contended that his limp "has become more noticeable as I have to compensate to alleviate the pain."  

On VA examination later in December 2006, no knee complaints were noted.  The Veteran's in-service left ankle fracture also was noted.  No constitutional symptoms or incapacitating episodes of arthritis were present.  Physical examination showed an antalgic gait and no evidence of abnormal weight bearing.  Physical examination of the left knee showed crepitus, deformity, tenderness, painful movement, and weakness, left knee grinding, and no left knee instability, patellar abnormality, or meniscus abnormality.

On VA examination in April 2008, the Veteran's complaints included left knee giving way and arthritis.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that his left knee problems began 2 years earlier when he fell down some stairs.  He also stated that his left knee swelled up at night.  He was unable to recall any left knee injuries.  No constitutional symptoms or episodes of arthritis were present.  The Veteran was able to stand for 3-8 hours, with only short rest periods, and able to walk 1/4 mile.  He stated further that his left knee had given way on 2 occasions, most recently in July 2007, although he had not sought medical treatment at that time.  He reported left knee giving way, instability, pain, stiffness, repeated effusion, and flare-ups.  He denied any weakness or episodes of dislocation, subluxation, or locking.  Physical examination showed an antalgic gait and evidence of abnormal weight bearing and abnormal shoe wear pattern.  Physical examination of the left knee showed tenderness and painful movement, no crepitation, clicks, snaps, grinding, instability, patellar or meniscus abnormalities, or other knee abnormality.  X-rays of the left knee showed a Pellegrini-Stieda lesion, mild narrowing of the medial femorotibial compartment, degenerative changes, and retropatellar spurring.  Range of motion testing of the left knee showed flexion to 125 degrees with pain beginning at 110 degrees and ending at 125 degrees and no additional limitation of motion on repetitive use.  There was no loss of a bone or part of a bone, inflammatory arthritis, or joint ankylosis.  The VA examiner stated that the Veteran was able to do light to moderate physical and sedentary employment with his degenerative joint disease of the left knee with limitations of discomfort with prolonged standing and walking.  This examiner also stated that the Veteran's disabling problem was his morbid obesity.  This examiner further opined that the Veteran's degenerative joint disease of the left knee was less likely than not caused by or related to or aggravated by his service-connected left ankle disability.  The rationale was that there was evidence that the Veteran was developing minimal arthritis on 1990 x-rays "and this is too early to be due to the secondary effects on the left knee by the left ankle."  The rationale also was that the Veteran's degenerative joint disease was at least likely as not due to the continued stress on his knees with longstanding morbid obesity.  The diagnoses included degenerative joint disease of the left knee.

The Board acknowledges the Veteran's assertions that his current left knee disability is related to active service or, alternatively, that his service-connected left ankle disability caused or aggravated his current left knee disability.  The competent evidence does not support these assertions, however, showing instead that his current left knee disability is not related to active service or any incident of such service.  Although the Veteran's separation physical examination was not available for review, his service treatment records show that he had no left knee complaints in May 1983, approximately 2 months prior to his service separation in July 1983.  It appears that the Veteran first complained of left knee problems in February 2006, almost 23 years after his service separation.  See Maxson, 230 F.3d at 1333.  He also reported at his most recent VA examination in April 2008 that his left knee problems began just 2 years earlier or in approximately 2006, several decades after his service separation.  The Veteran's April 2008 report concerning the post-service onset of his left knee problems is consistent with the competent evidence of record which does not show any left knee disability prior to February 2006.  The Board finds it especially significant that, since he began seeing VA physicians for treatment of his left knee problems beginning in 2006, the Veteran has not reported and his VA treating physicians have not indicated that his left knee problems began in or were related to active service.  The VA examiner also determined in April 2008 that the Veteran's current left knee disability was not related to active service and was not caused or aggravated by his service-connected left ankle disability.  This examiner determined instead that it was more likely that the Veteran's longstanding morbid obesity had contributed to or caused his current left knee disability.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his current left knee disability to active service or any incident of such service, including as secondary to a service-connected left ankle disability.  Thus, the Board finds that service connection for a left knee disability, including as due to a service-connected left ankle disability, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a left knee disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the left knee (pain and giving way) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a left knee disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a left knee disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his left knee disability began in service, including as a result of an in-service MVA in which he fractured his left ankle, in the more contemporaneous medical history he gave when examined immediately following this MVA in December 1982, he denied any history or complaints of symptoms of a left knee disability.  His complaints focused instead on the left ankle fracture which he incurred as a result of the MVA.  His in-service history of symptoms is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a left knee disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1983) and initial reported symptoms related to a left knee disability in approximately 2006 (a 23-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including a left ankle disability and bilateral hearing loss (1986) and a dental disability (1990).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the left knee.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran was examined by VA after service in May 1985, approximately 2 years after his service separation, he did not report the onset of left knee symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  His complaints on VA examination in May 1985 focused instead on the continuing residuals which he experienced as a result of his service-connected left ankle disability.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, when he filed his service connection claim, he alleged that he had experienced a left knee disability continuously since service separation.  On VA outpatient treatment in February 2006, he reported a history of left knee pain going back approximately 2 weeks.  In June 2006, he reported a history of left knee pain going back 11/2-2 months earlier.  Finally, on VA examination in April 2008, he dated his left knee pain to approximately 2 years earlier (or in 2006).  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to a disability rating greater than 20 percent for traumatic arthritis of the left ankle, status-post left ankle fracture, is denied.

Entitlement to service connection for degenerative joint disease of the left knee, to include as due to service-connected traumatic arthritis of the left ankle, status-post left ankle fracture, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


